Citation Nr: 1139235	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability with radiculopathy. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to a low back disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1951 to September 1954 and with the Army from May 1957 through May 1974. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a June 2005 rating decision.  In a July 2009 decision, the Board, in pertinent part, denied the Veteran's claims for entitlement to service connection for a low back disability with radiculopathy and for peripheral neuropathy of the lower extremities.  The Veteran perfected an appeal of the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Order, the Court granted the parties' joint motion for partial remand (JMR), vacating and remanding that part of the Board's July 2009 decision, denying entitlement to service connection for a low back disability with radiculopathy and for peripheral neuropathy of the lower extremities, for action consistent with the JMR.  

The July 2009 Board decision also directed certain development (a medical opinion) in connection with a separate issue of entitlement to service connection for peripheral vascular disease of the lower extremities.  The JMR therefore did not address this issue.  The Board notes a July 28, 2010, letter to the Veteran advising him that the file was being sent to a VA medical doctor for review and an opinion.  The referenced medical opinion is not associated with the claims file and it does not appear that the RO has readjudicated the issue based on any medical opinion.  It therefore appears that the RO may still be developing the vascular disease issue pursuant to the July 2009 Board remand, and that issue is not addressed in the following Board remand.  However, the RO's attention is hereby directed to the matter of the vascular disease issue so that the action directed by the July 2009 remand can be promptly completed. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In the JMR, the parties noted that, after a May 2008 Board remand, statements received from the Veteran's treating physicians indicated that he was unable to move and was bedridden.  As a result, in the July 2010 decision, the Board determined that given that the Veteran was unable to report for a VA examination, it must decide the two issues listed on the title page based on the evidence of record.  However, in the JMR the parties agreed that the Veteran's bedridden status does not discharge the duty to obtain a medical nexus opinion as instructed in the May 2008 Board remand.  Thus, the parties agreed that, because VA medical nexus opinion was not provided, there had not been substantial compliance with the May 2008 Board remand instructions and, thus, a remand is required under the holding in Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the parties noted that the Veteran's peripheral neuropathy claim is inextricably intertwined with the outcome of his low back disability claim, as several physicians have indicated that the Veteran's low back disability is the primary cause of his peripheral neuropathy of the lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180, 182-3 (1991).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The claims file should be forwarded to an appropriate VA medical doctor for review.  Based on such review, the examiner should respond to the following:

     a)  is it at least as likely as not (a 50% or higher degree of probability) that any current low back disability is causally related to any injury or disease noted in service as opposed to other causes or to the aging process?

     b)  is there radiculopathy into one or both lower extremities associated with any current low back disability?

     c)  is there peripheral neuropathy of one or both lower extremities?

     d)  if there is peripheral neuropathy of one or both lower extremities, is it at least as likely as not (a 50% or higher degree of probability) that such peripheral neuropathy is causally related to service, to include exposure to herbicides?

     e)  if there is peripheral neuropathy of one or both lower extremities, is it at least as likely as not (a 50% or higher degree of probability) that such peripheral neuropathy is proximately due to or caused by the Veteran's service-connected disabilities?

     f)  if there is peripheral neuropathy of one or both lower extremities, is it at least as likely as not (a 50% or higher degree of probability) that such peripheral neuropathy has been aggravated by the Veteran's service-connected disabilities?

All opinions expressed should be supported by a detailed rationale with discussion of the evidence and other medical opinions of record. 

2.  In the interest of avoiding further remand, the RO should review the medical opinion to ensure that it is responsive to the posed questions and supported by a detailed rationale. 

3.  After completion of the above, and any additional development deemed necessary, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an supplemental statement of the case and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


